                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  RUSSELL L. BASTIAN,                          :
                                               :
            Plaintiff                          :
                                               :     CIVIL NO. 3:CV-17-1720
      v.                                       :
                                               :     (Judge Caputo)
  UNION COUNTY JAIL,                           :
                                               :
            Defendant                          :


                                    MEMORANDUM

          This case comes before the Court for a legally mandated screening review of Mr.

Bastian’s Complaint.        The Plaintiff, Russell L. Bastian, is a state inmate currently

incarcerated at Chester State Correctional Institution (SCI-Chester), in Chester,

Pennsylvania, but files this pro se civil rights action related to his conditions of

confinement while housed at the Union County Jail in Lewisburg, Pennsylvania. (ECF

No. 1.)

          The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C. §

1915 and 28 U.S.C. § 1915A. Upon screening the Complaint, the Court will grant Mr.

Bastian’s request to proceed in forma pauperis (ECF No. 2) but dismiss the Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court, however, will grant Mr. Bastian leave

to file an amended complaint to identifying those Union County Jail employees who are

personally responsible for, or directed, the alleged violation of his Eighth Amendment

rights.
II.    Standard of Review for Screening Pro Se In Forma Pauperis
       Complaints

       When a litigant seeks to proceed in forma pauperis, without payment of fees, 28

U.S.C. § 1915 requires the court to screen the complaint.                See 28 U.S.C. §

1915(e)(2)(B). Likewise, when a prisoner seeks redress from a government defendant

in a civil action, whether proceeding in forma pauperis or not, the court must screen the

complaint. See 28 U.S.C. § 1915A(a). Both 28 U.S.C. § 1915(e)(2)(B) and § 1915(A)

give the court the authority to dismiss a complaint if it is frivolous, malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i) - (iii); 28 U.S.C. §

1915A(b)(1) – (2); Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).

       A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490 U.S.

319, 327-28, 109 S.Ct. 1827, 1832 - 33, 104 L.Ed.2d 338 (1989)). In deciding whether

the complaint fails to state a claim on which relief may be granted, the court employs

the standard used to analyze motions to dismiss under Fed. R. Civ. P. 12(b)(6). See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Under Rule 12(b)(6), the court

“must accept all of the complaint’s well-pleaded facts as true, but may disregard any

legal conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 - 11 (3d Cir. 2009)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S.Ct. 1937, 1949 - 50, 173 L.Ed.2d

868 (2009)). The court may also rely on exhibits attached to the complaint and matters

of public record. Sands v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007).

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief . . .” Fed. R. Civ. P. 8(a)(2). A complaint is required to

provide “the defendant fair notice of what the . . . claim is and the grounds upon which it


                                          -2-
rests.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964, 167 L.Ed.2d 929 (2007)).

       To test the sufficiency of the complaint, the court “must take three steps.”

Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). First, a court must

“take note of the elements a plaintiff must plead to state a claim.”         Id.   (internal

quotations and brackets omitted). Second, the court must identify allegations that are

merely legal conclusions “because they . . . are not entitled to the assumption of truth.”

Id.   While detailed factual allegations are not required, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 555,

127 S.Ct. at 1964). Third, a court should assume the veracity of all well-pleaded factual

allegations and “then determine whether they plausibly give rise to an entitlement to

relief.” Connelly, 809 F.3d at 787 (quoting Iqbal, 556 U.S. at 679, 129 S.Ct. at 1949).

       A complaint filed by a pro se plaintiff must be liberally construed and “held ‘to

less stringent standards than formal pleadings drafted by lawyers.’” Fantone v. Latini,

780 F.3d 184, 193 (3d Cir. 2015) (citing Haines v. Kerner, 404 U.S. 519, 520 - 21, 92

S.Ct. 594, 596, 30 L.Ed.2d 652 (1972)); see also Erickson v. Pardus, 551 U.S. 89, 94,

127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007). Yet, even a pro se plaintiff “must

allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir.2013) (citation omitted).      Pro se litigants are to be

granted leave to file a curative amended complaint even when a plaintiff does not seek

leave to amend, unless such an amendment would be inequitable or futile. See Estate

of Lagano v. Bergen Cnty. Prosecutor’s Office, 769 F.3d 850, 861 (3d Cir. 2014).




                                          -3-
        With these principles in mind, the Court sets forth the background to this

litigation, as Plaintiff alleges it.



III.    Allegations of the Complaint

        Mr. Bastian’s one-paragraph Complaint reads as follows:

                Had to eat in my cell right beside the toilet I used many times
                daily. No medical help while in pain with a mouth issue.

(ECF No. 1 at 2.) The sole named defendant is the Union County Jail. (Id.) Mr.

Bastian seeks unspecified compensation “for having to eat like an animal. Also, the

pain and suffering of no medical help.” (Id. at 3.)



IV.     Discussion

        A. Failure to State a Claim against the Union County Prison

        To successfully state a § 1983 claim, a plaintiff must allege: (1) the conduct

complained of was committed by a person acting under color of state law; and (2) the

conduct complained of deprived the plaintiff of rights, privileges, or immunities secured

by the laws or the Constitution of the United States. Rehberg v. Paulk, 566 U.S. 356,

361, 132 S.Ct. 1497, 1501-02, 182 L. Ed.2d 593 (2012); Schneyder v. Smith, 653 F.3d

313, 319 (3d Cir. 2011).

        To establish liability for the deprivation of a constitutional right, an individual

government defendant must have personal involvement in the alleged wrongs; liability

cannot be predicated on the unconstitutional conduct of their subordinates under a

theory of respondeat superior. Iqbal, 556 U.S. at 676, 129 S.Ct. at 1948; Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).               “It is uncontested that a

governmental official is liable only for his or her own conduct and accordingly must have


                                            -4-
had some sort of personal involvement in the alleged unconstitutional conduct.”

Argueta v. U.S. I.C.E., 643 F.3d 60, 71-72 (3d Cir. 2011). Personal involvement can be

found where a defendant personally directs the wrongs or has actual knowledge of the

wrongs and acquiesces in them. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988); A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586

(3d Cir. 2004) (noting that “a supervisor may be personally liable under § 1983 if he or

she participated in violating the plaintiff's rights, directed others to violate them, or, as

the person in charge, had knowledge of and acquiesced in his subordinates' violations”).

A defendant “cannot be held responsible for a constitutional violation which he or she

neither participated in nor approved.” C.H. ex rel. Z.H. v. Oliva, 226 F.3d 198, 201-202

(3d Cir. 2000).

       Here, Mr. Bastian alleges he was denied adequate medical care for an

unspecified “mouth issue” and exposed to unsanitary conditions of confinement during

his incarceration at the Union County Jail. The sole Defendant is the Union County Jail.

       It is well-established that a prison or correctional facility is not a “person” that is

subject to suit under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 109

S.Ct. 2304, 105 L.Ed.2d 45 (1989); Slagel v. Cnty of Clarion, 435 F.3d 262, 264 n. 3 (3d

Cir. 2006) (affirming on other grounds and observing that “[t]he District Court dismissed

Clarion County Jail as a defendant in this case, stating ‘it is well established in the Third

Circuit that a prison is not a “person” subject to suit under federal civil rights laws' ”);

Fischer v. Cahill, 474 F.2d 991 (3d Cir.1973) (New Jersey prison medical department

held not a “person” under § 1983). Additionally, the Court notes that Mr. Bastian does

not allege that his constitutional rights were violated as the result of any policy, custom

or practice of the Union County Jail. See Monell v. Dep’t of Social Servs., 436 U.S. 658,



                                           -5-
690-91, 98 S.Ct. 2018, 2035-36, 56 L.Ed.2d 611 (1978). Accordingly, Mr. Bastian’s

claims against the Union County Jail are subject to dismissal pursuant to 28 U.S.C. §

1915(e)(2)(B) as the Union County Jail is not a person and not amendable to suit under

42 U.S.C. § 1983.



      B.     Mr. Bastian Fails to State a Conditions of Confinement Claim

      The Eighth Amendment is violated by the conditions of an inmate’s confinement

when there is an “unnecessary and wanton infliction of pain” by prison officials, “whether

that conduct occurs in connection with establishing conditions of confinement [or]

supplying medical needs.” Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 1084,

89 L.Ed.2d 251 (1986).       The conditions of imprisonment may violate the Eight

Amendment if they, “alone or in combination, … deprive inmates of the minimal civilized

measures of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct.

2392, 2399, 69 L.Ed.2d 59 (1981). These necessities include “adequate food, clothing,

shelter, and medical care.” Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970,

1976, 128 L.Ed.2d 811 (1994).       The Constitution “does not mandate comfortable

prisons.” Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 2324, 115 L.Ed.2d 271

(1991) (internal quotation marks and citation omitted). “[R]outine discomfort is part of

the penalty that criminal offenders pay for their offenses against society.” Hudson v.

McMillian, 503 U.S. 1, 9, 112 S.Ct. 995, 1000, 117 L.Ed.2d 156 (1992) (internal

quotation marks and citation omitted). Thus, “extreme deprivations are required to make

out a conditions-of-confinement claim.” Id.

      The United States Court of Appeals for the Third Circuit has interpreted the

“deprivation of basic human needs” standard as requiring proof of two elements: (1) “a



                                         -6-
sufficiently serious objective deprivation,” and (2) “that a prison official subjectively

acted with a sufficiently culpable state of mind, i.e., deliberate indifference.” Tillman v.

Lebanon Cnty Corr. Facility, 221 F.3d 410, 418 (3d Cir. 2000). Deliberate indifference

requires that a prison official acted with actual awareness of excessive risks to the

plaintiff’s safety. Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001).

       Here, even if Mr. Bastian alleged the personal involvement of a Union County Jail

employee, his allegations do not establish that the conditions in his Union County Jail

cell deprived him of life’s necessities. Plaintiff asserts that he “[h]ad to eat in [his] cell

right beside the toilet [he] used many times daily.” (ECF No. 1 at 2.) Notably, Plaintiff

does not allege that his toilet was malfunctioning, or that he was unable to flush it after

using it. Nor does he suggest it leaked sewage into his cell. Albeit unpleasant, the

requirement that a prisoner eat in his cell, in and of itself, does not amount to an Eighth

Amendment deprivation. See Walters v. Berks Cnty. Prison, No. 11–6357, 2012 WL

760849, at *2 (E.D. Pa. Mar.9, 2012) (being forced to eat in a cell next to a toilet

emitting unpleasant odors does not violate the Eighth Amendment); Hill v. Smith, No.

09–0811, 2010 WL 148272, at *3, 6 (W.D. La. Jan.12, 2010) (being forced to eat in a

dormitory near toilets emitting odors does not violate the Eighth Amendment). The

conditions of the Plaintiff's confinement as stated, while harsh, do not meet the high

standard of an “extreme deprivation[ ]” required to state a claim for constitutional

violations arising out of conditions of confinement. Hudson, 503 U.S. at 8-9, 112 S.Ct.

at 999-1000.

       Finally, as plead, the Plaintiff’s allegation that he was denied medical help for his

painful “mouth issue” do not state a claim. Fed. R. Civ. P. 8(a) requires a plaintiff to

include in a complaint, among other things, “a short and plain statement of the claim



                                           -7-
showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). This statement must

“ ‘give the defendant fair notice of what the ... claim is and the grounds upon which it

rests,’ ” this statement does not require “detailed factual allegations.”         Twombly, 550

U.S. at 555, 127 S.Ct. at 1964 (alteration in original) (quoting Conley v. Gibson, 355

U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Mr. Bastian does not describe his

“mouth issue,” nor does he aver when he suffered from this condition, whether he

alerted Union County Jail staff of the severity of his discomfort and that they then

elected to disregard his complaints of pain. Accordingly, as plead, Mr. Bastian fails to

assert a claim for the denial of medical care that would rise to an Eighth Amendment

claim.



         C.    Leave to File an Amended Complaint

         Mr. Bastian will be granted twenty-one days to file an amended complaint to

replead his Eighth Amendment claims.            If Mr. Bastian decides to file an amended

complaint, he must clearly label it, on the face of the document, “Amended Complaint.”

It must bear the docket number assigned to this case and must be retyped (double

spaced) or legibly rewritten (double spaced) in its entirety, on the court-approved form. 1

In addition, any amended complaint filed by Mr. Bastian supersedes (replaces) the

original complaint already filed.      It must be “retyped or reprinted so that it will be

complete in itself including exhibits.” M.D. Pa. LR 15.1; see also W. Run Student Hous.

Assocs. V. Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013). Consequently, all

causes of action alleged in the Complaint that were not dismissed with prejudice and

         1
         In the “Caption” section of the amended complaint, Plaintiff must state the first and last
name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also
indicate whether he intends to sue each defendant in his or her individual capacity, official
capacity, or both.


                                              -8-
are not included in the amended complaint will be deemed abandoned and will not be

considered. In other words, Mr. Bastian’s failure to include either his conditions of

confinement or medical claim in the amended complaint will result in those claims being

waived by Plaintiff. Additionally, Mr. Bastian may not assert new claims in his amended

complaint. He may only augment his factual pleading concerning his existing claims.

          Mr. Bastian is also advised that his amended complaint must be concise and

direct.    See Fed. R. Civ. P. 8(d).      Each allegation must be set forth in individually

numbered paragraphs in short, concise and simple statements. Id. The allegations in

the amended complaint may not be conclusory. Instead, Plaintiff must plead facts to

show how each defendant named is personally involved or responsible for the alleged

harm. In other words, the allegations should be specific enough as to time and place

and should identify the specific person or persons responsible for the deprivation of his

constitutional rights and what each defendant did that led to deprivation of his rights.

Iqbal, 556 U.S. at 676, 129 S.Ct. at 1948.

          If Plaintiff fails to file an amended complaint on the Court’s form within twenty-

one days, and in compliance with the Court’s instructions, the Court will dismiss his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

          Finally, Plaintiff is reminded of his obligation to advise the Court of any change of

address.      See M.D. Pa. LR 83.18.         His failure to do so will be deemed as his

abandonment of the lawsuit resulting in the dismissal of the action.

          An appropriate order follows.


Date: May 16, 2019                              /s/ A. Richard Caputo
                                                A. RICHARD CAPUTO
                                                United States District Judge




                                             -9-
